               Case 4:20-cv-08733-HSG Document 27 Filed 01/07/21 Page 1 of 2
                                                                                                  5HVHW )RUP

                                          UNITED STATES DISTRICT COURT
                                   NORTHERN DISTRICT OF CALIFORNIA
 
      6$85,.,7//&                                    &DVH1RBFY+6*
 
                                 3ODLQWLII             APPLICATION FOR
                                                       ADMISSION OF ATTORNEY
              Y
                                                        PRO HAC VICE; ORDER
                                                       (CIVIL LOCAL RULE 11-3)
      $33/(,1&
 
                                 'HIHQGDQW
 
         I, <DKRQQHV6&OHDU\                    , an active member in good standing of the bar of
 
                                   , hereby respectfully apply for admission to practice pro hac vice in the
     $SS'LYRIWKH6XSUHPH&RXUWRI1<
   Northern District of California representing: $SSOH ,QF                                   in the
                                                                0HUHGLWK 5 'HDUERUQ
     above-entitled action. My local co-counsel in this case is __________________________________,     an
   attorney who is a member of the bar of this Court in good standing and who maintains an office
   within the State of California.
       MY ADDRESS OF RECORD:                              LOCAL CO-COUNSEL’S ADDRESS OF RECORD:

      $YHQXHRIWKH$PHULFDV                         6WHLQHU 6W
    1HZ<RUN1<                             6DQ )UDQFLVFR &$ 
       MY TELEPHONE # OF RECORD:                          LOCAL CO-COUNSEL’S TELEPHONE # OF RECORD:
                                              
       MY EMAIL ADDRESS OF RECORD:                       LOCAL CO-COUNSEL’S EMAIL ADDRESS OF RECORD:
    \FOHDU\#SDXOZHLVVFRP                               PGHDUERUQ#SDXOZHLVVFRP
         I am an active member in good standing of a United States Court or of the highest court

     of another State or the District of Columbia, as indicated above; my bar number is:       .
       A true and correct copy of a certificate of good standing or equivalent official document from said
     bar is attached to this application.
      I agree to familiarize myself with, and abide by, the Local Rules of this Court, especially the
     Standards of Professional Conduct for attorneys and the Alternative
                                                                     ative Dispute Resolution
                                                                                    Resolutiio
                                                                                             on  Local Rules.
                                                                                               n Lo

         I declare under penalty of perjury that the foregoing is true and correct.

      Dated: 
                                                                              APP
                                                                                APPLICAN
                                                                                       NT
                                                                                APPLICANT


                                       ORDER GRANTING APPLICATION
                               FOR ADMISSION OF ATTORNEY PRO HAC VICE
       IT IS HEREBY ORDERED THAT the application of  <DKRQQHV6&OHDU\                      is granted,
     subject to the terms and conditions of Civil L.R. 11-3. All papers filed by the attorney must indicate
   appearance pro hac vice. Service of papers upon, and communication with, local co-counsel
   designated in the application will constitute notice to thee party.

   Dated: 1/7/2021
                                                              UNITED STATES
                                                                     ST
                                                                      TATES DISTRICT JUDGE Octobe
                                                                                           October
                                                                                               ber 22012
                                                                                               be    012

     PRO HAC VICE APPLICATION & ORDER
       Case 4:20-cv-08733-HSG Document 27 Filed 01/07/21 Page 2 of 2




              Appellate Division of the Supreme Court
                   of the State of New York
                   First Judicial Department

          I, Susanna Rojas, Clerk of the Appellate Division of
the Supreme Court of the State of New York, First Judicial
Department, certify that

          Yahonnes Sadiki Cleary
was duly licensed and admitted to practice as an Attorney and
Counsellor at Law in all the courts of the State of New York on
February 8, 2010, has duly taken and subscribed the oath of office
prescribed by law, has been enrolled in the Roll of Attorneys and
Counsellors at Law on file in my office, has duly registered with the
administrative office of the courts, and according to the records of
this court is in good standing as an attorney and counsellor at law.


                    In Witness Thereof, I have hereunto set my
                      hand and affixed the seal of this court on
                                  October 20, 2020




                                      Clerk of the Court
7289
